          Case 2:19-cv-02020-JCC-MLP Document 20 Filed 04/13/21 Page 1 of 3



1                                                   THE HONORABLE JOHN C. COUGHENOUR

2

3

4

5

6

7

8                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
9                                       AT SEATTLE

10   CHARLOTTE P. MOWRY,                                        In Admiralty

11                                   Plaintiff,                 No. 2:19-cv-02020-JCC-MLP

12                           v.                                 ORDER TO CONTINUE TRIAL AND
                                                                RELATED CASE MANAGEMENT
13   HAL NEDERLAND, N.V., a Curacao corporation,                DATES
     HAL ANTILLEN N.V., a Curacao corporation,
14   HOLLAND AMERICA LINE, INC., a Washington
     for profit corporation, HOLLAND AMERICA LINE -
15   USA, INC., a Delaware for profit corporation, and
     HOLLAND AMERICA LINE N.V., a Curacao
16   corporation; and HOLLAND AMERICA LINE N.V.
     L.L.C., a Curacao corporation,
17
                                     Defendants.
18
                                                   ORDER
19

20             Based upon parties’ Stipulated Motion, and the Court being fully advised in the

21   premises, IT IS NOW THEREFORE ORDERED, ADJUDGED, and DECREED, that the

22   following dates shall be amended as follows:

23   //

24
      ORDER TO CONTINUE TRIAL AND RELATED CASE                                      Le Gros Buchanan
      MANAGEMENT DATES – Page 1                                                          & Paul
25                                                                                     4025 delridge way sw
      No. 2:19-cv-02020-JCC-MLP                                                               SUITE 500
                                                                                   SEATTLE, WASHINGTON 98106-1271
26    {29331-00691379;1}                                                                    (206) 623-4990
       Case 2:19-cv-02020-JCC-MLP Document 20 Filed 04/13/21 Page 2 of 3



1                         Event                           Current Date             Proposed Date

2    TRIAL DATE                                       September 14, 2020      April 11, 2022

3    Disclosure of expert testimony under FRCP        March 15, 2021          October 15, 2021
     26(a)(2)
4
     All motions related to discovery must be         March 29, 2021          October 29, 2021
5    noted on the motion calendar no later than
     the Friday before discovery closes pursuant
6    to CR 7(d)(3) or CR 7(a)(2)(B)

7    Discovery completed by                           April 12, 2021          November 12, 2021

8    All dispositive motions must be filed by and     May 10, 2021            December 10, 2021
     noted on the motion calendar no later than
9    the fourth Friday thereafter (see CR 7(d)(3))

10   Mediation per LCR 39.1 held no later than        May 17, 2021            December 17, 2021

11   All motions in limine must be filed by and       August 16, 2021         March 11, 2022
     noted on the motion calendar no earlier than
12   the THIRD Friday thereafter

     Agreed pretrial order                            August 23, 2021         March 21, 2022
13
     Trial briefs, proposed voir dire questions,      September 9, 2021       April 4, 2022
14
     proposed jury instructions, and trial exhibits
     due
15

16
              DATED this 13th day of April, 2021.
17

18

19
                                                         A
20                                                       MICHELLE L. PETERSON
                                                         United States Magistrate Judge
21

22

23

24
     ORDER TO CONTINUE TRIAL AND RELATED CASE                                    Le Gros Buchanan
     MANAGEMENT DATES – Page 2                                                        & Paul
25                                                                                  4025 delridge way sw
     No. 2:19-cv-02020-JCC-MLP                                                             SUITE 500
                                                                                SEATTLE, WASHINGTON 98106-1271
26   {29331-00691379;1}                                                                  (206) 623-4990
       Case 2:19-cv-02020-JCC-MLP Document 20 Filed 04/13/21 Page 3 of 3



1                                              CERTIFICATE OF SERVICE

2                                  I hereby certify that on April 12, 2021, I electronically filed
                          the foregoing with the Clerk of the Court using the CM/ECF system,
3                         which will send notification of such filing to the following :

4                                  Marissa A. Olsson, Esq.
                                   Richard J. Davies, Esq.
5                                  Kraft Davies, PLLC
                                   600 University St., Suite 1904
6                                  Seattle, WA 98101

7                                I certify under penalty of perjury under the laws of the State of
                          Washington that the foregoing is true and correct.
8
                                   Signed at Seattle, Washington.
9
                                                       s/Sheila Baskins
10                                                     Sheila Baskins, Legal Assistant
                                                       4025 Delridge Way S.W., Suite 500
11                                                     Seattle, Washington 98106
                                                       Telephone: 206-623-4990
                                                       Facsimile: 206-467-4828
12                                                     sbaskins@legros.com

13

14

15

16

17

18

19

20

21

22

23

24
     ORDER TO CONTINUE TRIAL AND RELATED CASE                                                         Le Gros Buchanan
     MANAGEMENT DATES – Page 3                                                                             & Paul
25                                                                                                       4025 delridge way sw
     No. 2:19-cv-02020-JCC-MLP                                                                                  SUITE 500
                                                                                                     SEATTLE, WASHINGTON 98106-1271
26   {29331-00691379;1}                                                                                       (206) 623-4990
